Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00452-CV

         MGR, INC. and Miracle Body and Paint, Inc. d/b/a Miracle Body and Paint,
                                     Appellants

                                             v.

                           GEICO CASUALTY COMPANY,
                                    Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-18092
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellee recover its costs of appeal from appellants.

      SIGNED February 13, 2019.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice